DETAILED ACTION

Receipt is acknowledged of the RCE filed on May 24, 2021, which has been fully considered in this action.  Claims 1-3, 6, 7, 9, 11, 13, and 21 are amended, and claims 10 and 14 are canceled.  Claims 1-9, 11-13 and 15-23 remain in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman ‘841 in view of Gilman et al ‘580.
Coleman ‘841 discloses a connector 13 with a first female member defining a first opening defining internal threading with a sprinkler body 14 attached to the first member; a second member defining a second opening with a flexible conduit 11 secured to the second member, the second member having an exterior male surface at 13a with external threading and a mounting cuff 15 with internal threading and attached to the exterior surface which secures the flexible conduit 11 to the second member, see Figures 2, 6 and 7; a third member defining a third opening, see Figures 6 and 7; the first opening, second opening and the third opening being centrally connected to define a cavity within the connector, see Figures 2 and 6-8, except for the mounting cuff welded to the exterior surface of the second member.  Gilman ‘580 discloses a connector 432 with a member defining an opening with an exterior surface and a mounting cuff 460 which may be fastened using a variety of fastening means including various mechanical fasteners(i.e. threading)  or welding, see paragraph [0032].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the threaded mechanical fastening of the mounting cuff to the exterior surface of the second member with a welded connection, in the apparatus of Coleman ‘841, since Gilman et al ‘580 teaches the equivalence of a threaded mechanical fastening and welding of a mounting cuff to a member of a connector.
As to claim 2, see Figures 2, 6, and 7 the first opening is perpendicular to both the second and third openings.
As to claim 3, see Figures 2, 6 and 7, wherein the second opening is defined opposite the third opening.
As to claim 6, the second member is a male member with external threading, see Figures 6 and 7.
Coleman ‘841 discloses all the featured elements of the invention, except wherein the third opening defines internal threading and the plug defines external threading to threadably engage the third opening; wherein each of the first member, second member and third member define internal threading, and the specific method step of the draining fluid from the connector and the flexible conduit through the third opening.  
As to claims 7 and 8, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the third opening define an internal threading and a plug defining an external threading to threadably engage the third opening, since Coleman ‘841 already discloses a plug 16 being externally threaded to an opening with internal threading at 15 and it would function equally as well with an internally threaded connection and shows that the plug 16 can be externally threaded in Figure 8, see page 2, lines 60-63.
As to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date wherein each of the first member, second member and third member define internal threading, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).   Coleman ‘841 already shows the second member having a male member and having external threading and shows the first member having internal threading, therefore, the connector would function equally as well with the second opening having a male member with external threading or second and third members having internal threading as well.
As to claims 13 and 15, the apparatus of Coleman ‘841 discloses a sprinkler assembly, see Figures 1, 2 and 6-8 and teaches a connector as discussed in paragraph 5 above and herewith, and teaches the method step of a plug 16 capable of being removed from an opening of the connector, the step of a sprinkler body 14 being connected to the first opening of the connector and teaches the step of a flexible conduit 11 being connected to the second opening of the connector by an internally threaded mounting cuff 15, the second opening defined by a male member with an exterior surface 13a externally threaded, the mounting cuff 15 attached to the exterior surface of the member, see Figures 2, 6 and 7, except for the specific method step of the draining fluid from the connector and the flexible conduit through the third opening and the mounting cuff welded to the exterior surface of the member.  Note that Coleman ‘841 does teach draining water from the system using the plug 31, as shown in Figure 5 and page 2, lines 45-47.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the plug 16 removed from the third opening, since such a modification would prevent a vacuum in the system and allow water to flow from the drain plug 31 opening and in addition to drain any extra fluid remaining in the flexible conduit 11 through the third opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the threaded mechanical fastening of the mounting cuff to the exterior surface of the second member with a welded connection, in the apparatus of Coleman ‘841, since Gilman et al ‘580 teaches the equivalence of a threaded mechanical fastening and welding of a mounting cuff to a member of a connector.
As to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date wherein the member has internal threading, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).   Coleman ‘841 already shows the member having a male member and having external threading and shows the first member having internal threading, therefore, the connector would function equally as well with the second opening having a male member with external threading or the second member having internal threading as well.
As to claim 17, see Figures 6 and 7.
As to claim 18, see Figures 6 and 7, where the first opening is perpendicular to both the second and third openings.
As to claims 19 and 20, the fluid in Coleman ‘841 is a liquid comprising water.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-13 and 15-23 have been considered but are moot because of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Flowers et al ‘322 and MacDonald et al ‘533 disclose mounting cuffs that are welded to connectors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752

/STEVEN J GANEY/            Primary Examiner, Art Unit 3752